Citation Nr: 1621914	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  14-03 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with alcohol abuse.   

2. Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) beginning on October 30, 2012.

3.  Entitlement to TDIU prior to October 30, 2012.  


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from March 1969 to July 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, North Carolina.  

This appeal was most recently before the Board in July 2015, when it was remanded for additional development.  It has now been returned to the Board for further appellate action.

The Veteran was most recently represented by The American Legion, but revoked representation in February 2015, and stated that he would represent himself.  Accordingly, the Board recognizes that the Veteran is unrepresented.      

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  Throughout the pendency of this claim, the Veteran's PTSD with alcohol abuse has been productive of occupational and social impairment which most nearly approximates reduced reliability and productivity.

2.  For the period beginning on October 30, 2012, the Veteran has met the threshold percentage requirements and the evidence indicates he is unable to maintain any form of substantially gainful employment consistent with his education and occupational background as a result of his service-connected disabilities.

3.  For the period prior to October 30, 2012, the Veteran did not meet the minimum threshold requirements for a TDIU on a schedular basis; for this period his service-connected disabilities did not preclude all forms of substantially gainful employment consistent with his education and occupational background. 
CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation for PTSD with alcohol abuse in excess of 50 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9411 (2015).

2.  The criteria for a TDIU beginning on October 30, 2012 have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).

3.  The criteria for a TDIU prior to October 30, 2012 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

With respect to the Veteran's PTSD with alcohol abuse, he was provided adequate notice regarding his claim in a November 2010 letter.  Although an adequate VCAA letter was not provided with respect to the issue of entitlement to TDIU, the Board finds that such error is harmless as the January 2014 Statement of the Case notified the Veteran of the requirements for establishing a TDIU and the Board herein is granting the claim.  

All appropriate development to obtain the Veteran's pertinent, available service treatment records (STRs), post-service VA and private medical records, and Social Security Administration (SSA) records has been completed.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claim.  Pursuant to the Board's July 2015 remand instructions, the RO sent the Veteran an August 2015 letter requesting appropriate authorization for treatment records from his private psychologist.  The Veteran did not provide a response.  Moreover, the Veteran was afforded appropriate VA examinations during the time period relevant to this appeal.  The evidence does not indicate that the Veteran's PTSD has increased in severity since the most recent examination in September 2015.  The Veteran's detailed VA clinical records since that time do not reveal a worsening.  As such, remand for a new examination is not necessary.  VA complied with its duty to assist the Veteran.  Further, the Board finds the originating agency substantially complied with the July 2015 remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  Accordingly, the Board will address the merits of the Veteran's claim.  

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53   (1990).  

General Legal Criteria: Disability Ratings

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2015).

In initial rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Legal Criteria: PTSD 

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, according to the General Rating Formula for Mental Disorders.

Under the General Rating Formula, a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM-IV), a global assessment of functioning (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV, American Psychiatric Association (1994), pp. 46-47; 38 C.F.R. §§ 4.125(a), 4.130 (2015).  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  The Board notes that the GAF Scale has been abandoned in the updated fifth edition of the DSM.  In this case, however, the DSM-IV was in use at the time the medical entries of record were made.  Thus, the GAF scores assigned remain relevant for consideration in this appeal.

Legal Criteria TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2015).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).

A TDIU may be assigned where the schedular rating is less than total when the claimant is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extra-schedular consideration in accordance with 38 C.F.R. § 3.321.  For a veteran to prevail on a claim for TDIU on an extra-schedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

Factual Background and Analysis: PTSD

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.

The Veteran's initial rating claim originates from his September 2010 claim for service connection.  In a December 2011 rating decision service connection was established for PTSD with alcohol abuse, which assigned an initial rating of 50 percent effective September 23, 2010.  The Veteran has perfected an appeal as to the initial rating assigned to his psychiatric disorder.  

The Board has reviewed the extensive clinical treatment records, as well as the VA examination reports during the pendency of this claim.  The Veteran's competent lay statements, both to healthcare providers and by way of written statements to VA, were also reviewed and considered by the Board.

A March 2011 VA treatment record indicated the Veteran's PTSD symptoms included nightmares and vigilance.  

SSA records included an October 2011 evaluation from L.G., MA LPA, the Veteran's private psychologist at Psychological Consulting Services, which found the Veteran's PTSD to be chronic and severe, and assigned a GAF score of 37.  The Veteran discussed his military experiences, which included observing the remains of military vehicles and being involved in enemy fire.  The Veteran was hypervigilant, avoided crowds, and positioned his back to the wall in public places.  The Veteran reported that he did not tolerate anyone behind him, did not socialize, and preferred to spend time alone.  He stated that he was accused of being hardhearted and difficult to get close to.  The Veteran endorsed symptoms of difficulty sleeping, nightmares, and night sweats.  He further stated that he awakened at night to check the locks on his doors and windows.  He also stared out of the window at night to see if anyone was in his yard.  He explained that he saw shadows in his peripheral vision.  He expressed anger towards his wife and had a hard time trusting others.  The Veteran avoided conversations about his military experience and war movies.  He stated that the sound of a helicopter triggered his combat memories.  The Veteran further reported problems with memory and concentration.  He explained that it was difficult to remember what he read and to finish tasks.  The examiner noted that the Veteran was easily startled.  A mental status examination showed that the Veteran had a cooperative attitude, normal dress, agitated mood, restricted affect, limited judgment and insight, and orientation times three.  There were no suicidal or homicidal ideations, and the Veteran's narrative was not always linear.  The examiner found that the Veteran met the criteria for PTSD and stated that the Veteran's symptoms caused clinically significant impairment in his occupational, social, and personal life.  The examiner provided the following opinion:

[The Veteran's] PTSD symptoms have caused significant disturbances in all areas of his life.  His hypervigilance and hyperarousal prevent him from being consistently productive at any job.  His problems with memory and concentration negatively impact his ability to learn new skills.  Due to cognitive problems he is not able to perform any job that requires extended periods of concentration, problem solving, or decision-making.  Because of is hyperirritability and hypervigilance, he is severely compromised in his ability to initiate or sustain work or social relationships.  Because of his isolating behaviors and lack of trust he is also severely compromised in his ability to initiate or sustain social relationships.  Due to the severity and chronicity of his PTSD symptoms, his prognosis for recovery is poor.  Therefore, I consider him to be totally and permanently disabled and unemployable.  

SSA records also included a November 2011 evaluation from S.L., M.D.  The Veteran was married twice, and was in his second marriage for 22 years.  He had one 41 year old son.  The Veteran did not attend church, and although he had friends, was very isolated and withdrawn from people in general.  Prior to retirement, the Veteran worked as loom fixer, with one term of employment lasting about 35 years.  The Veteran reported that he completed household chores and watched television throughout the day.  During the evaluation, the Veteran reported that he failed the 10th grade and began consuming alcohol and using marijuana at the age of 19.  He reportedly discontinued the heavy use of alcohol at the age of 60.  The Veteran discussed his Vietnam experience, and explained that he witnessed many people injured and killed.  The Veteran also stated that he used to have flashbacks, but was not certain if he continued to have flashbacks.  However, the Veteran stated that he had constant recurring memories, dreams, and nightmares about his Vietnam experiences.  The Veteran reported night sweats and that he did not like being around people.  The Veteran did not trust people, and did not like for anyone to be behind him.  The Veteran explained that he avoided situations that reminded him of his Vietnam experiences.  The Veteran further explained that most of the time he felt somewhat down.  He admitted that he became angry during periods of stress.  The Veteran reported that he also became frustrated and loud, but not physically aggressive or violent.  The Veteran did not have crying spells, feelings of hopelessness or helplessness, panic attacks, visons, or manic episodes.  The Veteran stated that sometimes he thought the doorbell rang although no one was there.  The Veteran explained that he experienced nervousness at times, and also felt watched, but not followed.  His concentration varied.  The examiner noted the Veteran was very jumpy and easily startled.  The examiner also noted that the Veteran's memory was forgetful, appetite was normal, energy level was normal, and libido was low.  The Veteran slept six to seven hours a night, but had both initial and middle insomnia.  In November 2011 Dr. S.L. provided the following assessment and opinion: 

He showed some psychomotor slowing with a tendency to move around somewhat slowly and answered questions with a slight delay before responding.  His eye contact was good.  He was polite and cooperative. . . There were no tics or tremors.  He spoke with a normal rate and rhythm.  He has no pressured speech, no fight of ideas.  He was not tangential or circumstantial.  He did not have looseness of associations.  His affect seemed anxious with some obvious depression.  I do not detect any auditory or visual hallucinations at this time.  He does have some ideas of reference and some paranoid perceptions, but no systemized paranoid delusion is found.  No obsessions or compulsions are reported.  He is alert and fully oriented to time, place, and person. . . Remote and immediate memory seemed generally intact for main events.  He had some difficulty recalling specific dates and details from the past. . . .  Attention and concentration seemed well below normal. . . . He has never had a suicide attempt.  He said he had suicidal thoughts around 6-7 years ago during his last DWI.  He denies any more recent or present suicidal thoughts or impulses.  He appears future oriented although partially helpless and partially hopeless. . . There are some paranoid features to his experience, but I do not find strong evidence for an active psychotic disorder or chronic thought disorder.  Prognosis for significant change and improvement is guarded to poor. . .  He seemed able to understand as far as simple instructions.  His attention and concentration are reduced below normal,  I do not believe he would be able to actively perform repetitive task with any consistency over long periods of time.  I believe he would have difficulty relating to people around in the work setting and that he would not be able to tolerate the stress and pressures associated with day-to-day work activity.  

The SSA records also included a November 2011 Medical Report completed by L.K., M.D.  The Veteran reported PTSD symptoms since 2009 secondary to Vietnam.  The Veteran received treatment from a psychiatric counselor, which helped a little.  The Veteran reported difficulty sleeping, occasional nightmares, and antisocial behavior.  The Veteran stated that he did not like being around people and that his antisocial behavior impacted his ability to work.  A mental status examination showed that the Veteran was alert with good eye contact and fluent speech.  His mood was appropriate, thought process was clear, memory was normal, concentration was good, and orientation was intact.  The examiner concluded that the Veteran's PTSD symptoms did not cause limitations.  The Veteran was found to be stable and making progress.  The Veteran's psychiatric symptoms did not require psychotropic medications.  The examiner further concluded that his prognosis was good, and with ongoing therapy, the symptoms would improve.  

SSA records also included a November 2011 Mental Residual Functional Capacity Assessment completed by D.N., PsyD.  The assessment indicated the Veteran was incapable of remembering detailed instructions, incapable of maintaining attention and concentration to complete tasks, incapable of working in a social environment, and incapable of working in even a low stress environment.  Dr. D.N. concluded the Veteran had severe and persistent mental illness in the form of PTSD and depression.  Dr. D.N. further opined that the severity of the Veteran's psychiatric disorder precluded the ability to do even simple, routine, repetitive tasks (SRRTs) in a low stress environment.  

The Veteran underwent a VA examination in November 2011.  The Veteran endorsed symptoms of trouble sleeping, frequent nightmares, sleep terrors, flashbacks, combat memories, social isolation, and tendency to spend time alone in his own thoughts.  The Veteran reported that due to his PTSD symptoms he was unable to sleep in the same room with his wife and was estranged from friends and family.  The Veteran reported that he did not have a history of violent behavior, suicide attempts, or a mental health history.  The examiner found that the Veteran's symptoms were severe, constant, and continuous.  The Veteran described a good relationship with his mother and two siblings, although he chose not to see his siblings often.  He described his relationship with his wife as good, although they endured really rough times over the years.  He also described his relationship with his children as fine.  The Veteran reported that the highest level of education he completed was the 10th grade and he had poor academic performance.  The Veteran stated that he worked as a textile mill worker for 33 years and had a good relationship with his supervisor and co-workers.  The Veteran's alcohol consumption resulted in six DWI charges, and he still abused alcohol.  A mental status examination revealed normal orientation, appropriate appearance and hygiene, appropriate behavior, good eye contact, flattened affect and mood, speech within normal limits, concentration within normal limits, appropriate thought processes, good judgment, normal abstract thinking, and memory within normal limits.  Furthermore, there were no delusions, panic attacks, suspiciousness, hallucinations, obsessive compulsive behavior, suicidal ideations, or homicidal ideations.  The Veteran did not have slowness of thought and did not appear confused.  The examiner noted that the Veteran had difficulty establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances including work or a work-like setting.  The examiner diagnosed PTSD with alcohol abuse and assigned a GAF score of 65.  The examiner concluded that the Veteran's symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner determined that there was occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily, with normal routine behavior, self-care, and normal conversation.  

The Veteran's private psychologist provided a March 2012 psychological evaluation.  The Veteran continued to meet the criteria for PTSD and alcohol addiction, and was assigned a GAF score of 37.  The private psychologist provided the following opinion: 

Client continues to have significant sleep problems.  He jumps up during his sleep, kicking and fighting.  He gets up multiple times during the night to check the locks on his doors and windows.  He reports that he is having more problems with his memory-he forgets things people tell him.  He has problems with his concentration-he has a difficult time finishing through tasks.  He prefers to spend time.  He does not socialize except with his family.  He is more irritable and loses his temper with his wife.  I consider him to be permanently and totally disabled and unemployable

In a November 2012 statement, the Veteran indicated that it was difficult to deal with people and he preferred to be alone. 

The Veteran's private psychologist submitted an April 2013 psychological evaluation.  The Veteran continued to meet the criteria for PTSD and alcohol addiction, and was assigned a GAF score of 37.  The private psychologist provided the following opinion:  

Client continues to experience significant disturbances in all areas of his life due to PTSD symptoms.  [His] sleep is poor, and he continues to have nightmares and nightsweats.  Recent shootings have stirred up a lot of combat memories and he is more Hypervigilant.  He spends most of his time alone preferring not be around other people that he might have conflicts with.  His wife says he is more irritable.  He is having more problems with his short term memory.  He has a hard time staying focused long enough to finish tasks.  I consider him to be permanently and totally disabled and unemployable. 

The Veteran underwent another VA examination in November 2013.  The examiner diagnosed PTSD with alcohol abuse and assigned a GAF score of 60.  The symptoms of his alcohol abuse included blackouts and weekend binge drinking, with some of the alcohol abuse symptoms relating to self-medicating for PTSD anxiety in general, and for sleep-onset insomnia.  The examiner noted that the Veteran's symptoms included chronic sleep impairment, mild memory loss, hypervigilance, exaggerated startle response, restricted range of affect, avoidance, and recurrent recollections of a traumatic event.  The Veteran's social impairment due to his PTSD included withdrawal, hypervigilance, distractibility caused by triggers and subsequent flashbacks, and restricted range of affect.  His social impairment caused by his alcohol abuse included the lack of pursuit of weekend activities due to weekend binge drinking, in conjunction with memory loss.  The Veteran described a good relationship with his mother and siblings, a fair relationship with his wife, and a pretty good relationship with his son.  The examiner noted intermittent problems interacting with friends and acquaintances due to reluctance to trust them.  The examiner also determined that the Veteran's avoidance of crowds due to feelings of suspiciousness applied to a work setting.  The Veteran had contact with his son about once a month.  The examiner noted that the Veteran's ability to work with customers or co-workers was impaired, and that he had intermittent problems interacting with friends and acquaintances due to a lack of trust.  However, the examiner found that there were no problems with communication, ability to follow instructions, judgment, insight, abstract thinking, or concentration.  The examiner determined the Veteran would be able to work in a loosely supervised situation.  The Veteran denied suicidal or homicidal ideation or a history of violence.  The Veteran reported that two years ago he decreased his alcohol consumption to weekend drinking only, and then started to drink two to three shots of liquor during the week to help with sleep.  The Veteran stated that his alcohol abuse caused marital stress.  The Veteran reported that he smoked marijuana two or three times per month.  The examiner found that the Veteran's PTSD symptoms resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner further found that there was minimal functional impairment caused by PTSD with alcohol abuse.  

The Veteran underwent another VA examination in September 2015.  The examiner acknowledged the Veteran's prior PTSD diagnosis, but found that the Veteran did not currently meet the full criteria for a diagnosis of PTSD.  Instead, the examiner found that the Veteran's current diagnosis of other specified trauma and stressor related disorder was a progression of the diagnosis of PTSD given at the time of his previous VA examination.  The Veteran's symptoms included intrusive memories, avoidance of memories and thoughts about Vietnam, and startle response.  The Veteran did not report a low mood or a sleep disturbance related to a traumatic event.  The Veteran reported night sweats and fighting in his sleep, but denied disturbing dreams or nightmares.  The examiner also diagnosed moderate alcohol use disorder, and the symptoms included daily consumption of alcohol.  The Veteran reported that he consumed two to three beers a day during the week and a six-pack of beer plus shots of liquor each day on the weekend.  He indicated that he drank alcohol to help him sleep.  He further explained that he consumed more alcohol when working in the yard.  His wife complained of his alcohol use, but there were no major marital problems related to alcohol.  The Veteran stated that the alcohol abuse did not impact his personal life, particularly because he was not working.  The examiner determined that the Veteran's alcohol use caused impairment.  Specifically, due to the Veteran's consumption of large amounts of alcohol over a long period of time, he spent a great deal of time in activities to use, obtain, and recover from alcohol use.  The Veteran described his mood as "ok" and "fine" most of the time, with occasional tiredness and a variable appetite.  The Veteran denied thoughts of suicide or homicide.  The Veteran reported that he was always nervous about something, but denied excessive generalized worries or feeling scared.  The Veteran denied problems with anger or irritability.  The Veteran indicated that did not have issues remembering the names of family members or driving directions.  There were no problems with psychomotor agitation.  The Veteran stated that he thought about his Vietnam experiences constantly, and expressed feelings of sadness when he thought about Vietnam.  The examiner observed that the Veteran was polite, cooperative, alert, attentive, and oriented to person, place, time, and situation.  The Veteran had fair hygiene, speech within normal limits, no unusual movements or gestures, good eye contact, intact attention and concentration, intact memory, and logical and organized thought processes.  There was no evidence of hallucinations, delusions, or paranoia.  He displayed a full range of affect that was appropriate to the content of his speech.  The VA examiner assigned a GAF score of 70, which indicated some mild symptoms or some difficulty in functioning, but generally functioning pretty well with some meaningful interpersonal relationships.  The examiner further determined that the Veteran's symptoms mildly impaired his occupational and social functioning.  In regards to social impairment, the examiner noted that the Veteran was married to his second wife for about 15 years and described a fair relationship with his wife.  He denied major conflicts or arguments and they engaged in activities together, such as going out to eat once a month or to family birthday parties.  The Veteran also described good relationships with his mother, son, siblings, an aunt, and friends.  He reported that he saw his mother twice a week, talked to his siblings about three to four times a week, saw his aunt about once or twice a month, and talked to his son weekly.  The Veteran's activities included watching television, completing yard work, and occasional fishing activities.  He consumed alcohol daily and smoked marijuana about once a month with a friend.  The examiner noted that there were no problems with routine behavior, self-care, or conversation.  In regards to occupational impairment, although the Veteran had not worked in three to four years, he had a long career in the textile industry.  His last job in the textile industry ended when he was laid off.  The Veteran denied problems completing work-related tasks or getting along with others.  The Veteran completed the ninth grade, but did not obtain his GED.  The examiner noted that the two prior VA examiners provided GAF scores in the 60 to 70 range which indicated mild symptoms, and concluded that the Veteran's social and occupational impairment had not changed appreciably over the rating period.  Based on the evidence, the examiner concluded that the Veteran's symptoms caused occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  

The September 2015 VA examiner addressed the psychological evaluations provided by the Veteran's private psychologist.  The examiner noted that the private psychologist continued to provide the same diagnosis of PTSD and the same GAF score of 37.  To address the private psychologist's assessments of the Veteran, the VA examiner gave the following statement: 

[The private psychologist's] letters included in VBMS do not indicate that any psychological testing or structured clinical interview was conducted to determine the diagnosis of PTSD, and the frequency of [the Veteran's] appointments are not specified.  According to the DSM-IV-TR (the current DSM-5 does not utilize GAF scores), a GAF score of 37 is indicative of severe symptoms such as impairment in reality testing or communication with illogical speech, and major impairment in several areas, such as no friends, neglecting family, and being unable to keep a job.  Clearly, this level of impairment was not evident at the time of the present [VA examination].  In addition, there is no historical evidence of this level of impairment per record review or the veteran's self-report.

Here, the Board finds the evidence demonstrates that throughout the period on appeal the Veteran's PTSD with alcohol abuse resulted in occupational and social impairment with reduced reliability and productivity.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.130, Diagnostic Code 9411.  Throughout the pendency of this claim, the evidence shows that the Veteran's psychiatric disorder was manifested by hypervigilance, avoidance, isolation, chronic sleep impairment, nightmares, night sweats, mild memory loss, varied concentration, distrust of others, exaggerated startle response, restricted affect, recurrent and distressing recollections, and daily alcohol consumption.  

In determining the proper rating for the Veteran, the Board considered the GAF score as assistive and probative evidence; however, the score alone is neither dispositive nor more probative than the actual described symptoms in the record.  The Board notes that the Veteran's private psychologist assigned a GAF score of 37.  However, the symptoms described during the period on appeal did not show severe impairment.  The VA examiners provided GAF scores in the 60 to 70 range, which indicated mild symptoms.  The November 2011 VA examiner found that the Veteran's symptoms produced occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although functioning satisfactorily.  The November 2013 and September 2015 VA examiners found that the symptoms were mild or transient and would only cause impairment during periods of significant stress.  

With respect to occupational impairment, while he may have some impairment interacting with co-workers or supervisors, the November 2013 VA examiner concluded that he would be able to work in a loosely supervised environment.  Moreover, the Veteran maintained employment in the same industry for over thirty years.  He was under one employer for about 35 years until the factory closed down.  His most recent employment ended because he was laid off.  The Veteran did not report any issues with co-workers or his supervisor.  With respect to social impairment the Veteran was married to his second wife for at least 15 years, and had a good relationship with his wife, mother, siblings, son, and aunt.  He had contact with his mother, son, siblings, and aunt multiple times a week or month.  He attended birthday parties with his wife and met with his friend at least once a month.  The Veteran consumed alcohol daily, but it did not cause major marital problems.  Regarding judgment, the Veteran was found to have limited judgment once during the appeal period, however, the other evaluations showed that he had good judgment.  Furthermore, his thought process was consistently appropriate and he had normal abstract thinking.  There were no suicidal or homicidal ideations.  

Additionally, while mild memory impairments were noted, there is no indication that it was of such a severity that he forgets names of close relatives, his own occupation, or his own name.  In sum, the symptoms have been largely consistent throughout the pendency of this claim and the resulting occupational and social impairment most closely approximates the criteria for a 50 percent rating under Diagnostic Code 9411.

In addition, the evidence is not indicative of occupational and social impairment, that more nearly approximates deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  There is no indication of suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or inability to establish and maintain effective relationships.

Thus, an initial rating in excess of 50 percent is not warranted for the Veteran's service-connected PTSD with alcohol abuse.

Additional Considerations

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a rating in excess of that assigned above for the Veteran's PTSD. 

Consideration has been given to assigning a staged rating for the disability decided herein.  The criteria for a higher rating than the 50 percent rating granted herein have not been met for any portion of the period of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether the case should be referred to the Director of Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the manifestations of the service-connected PTSD with alcohol abuse, as discussed above, are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

Factual Background and Analysis: TDIU

The Veteran is currently service connected for PTSD with alcohol abuse, which is rated as 50 percent disabling from September 23 2010; diabetes mellitus, type II with nephropathy which is rated as 20 percent disabling from April 28, 2011; and coronary artery disease, which is rated as 60 percent disabling from October 30, 2012, and 30 percent from June 1, 2014.  The Veteran's combined disability rating is 50 percent from September 23, 2010, 60 percent from April 28, 2011, 80 percent from October 30, 2012, and 70 percent from June 1, 2014.  Accordingly, prior to October 30, 2012, when the Veteran was service-connected for PTSD with alcohol abuse and diabetes mellitus, the schedular criteria for TDIU were not met.  38 C.F.R. § 4.16(a).  

After consideration of the record, and resolving all reasonable doubt in favor of the Veteran, the Board finds that beginning on October 30, 2012, the service-connected disabilities, have rendered him unable to maintain substantially gainful employment consistent with his education and occupational background.  In January 2012, the Veteran stated that he became unable to work in 2010.  He also indicated that he completed four years of high school; however, medical records indicated that his highest level of education was the ninth or tenth grade.  The evidence of record also showed that he did not complete any type of specialized training, trade, or vocational school.  The Veteran further indicated that he last worked in 2010 as a loom technician for Burlington Industries where he worked for two years, until he was laid off.  Prior to that, he worked as a loom technician for Culp Weaving where he worked for 30 years.  This job required some degree of communication/ interpersonal skills, as well as manual labor.

The Board notes that in December 2011, the SSA granted disability due to his psychiatric disorder.  As mentioned above, the Veteran's PTSD with alcohol abuse included symptoms such as daily alcohol consumption, isolation from others, varied concentration levels, chronic sleep impairment, and distrust of others.  Due to his daily alcohol consumption, the Veteran experienced blackouts and memory loss, and spent a significant amount of time recovering from his alcohol abuse.  He also used alcohol to self-medicate his chronic sleep impairment and anxiety.  Furthermore, the November 2013 examiner found that the Veteran's problems interacting with coworkers and customers, as well as his distrust of others, impacted his occupation.  At the September 2015 VA examination, the Veteran indicated that his alcohol abuse did not cause personal problems because he was not working.  The VA examiners assigned GAF scores ranging from 60 to 70, which indicated mild impairments resulting from his psychiatric disorder.  In an occupational setting, these symptoms would result in problematic interpersonal interactions.  Moreover, his need to self-medicate his anxiety with alcohol would likely impair his ability to effectively complete his duties as a loom technician.  

SSA records reflected that the Veteran's duties as a loom technician required him to repair machines used to weave cloth.  He explained that his duties involved retrieving parts from the supply room and carrying them to the floor, sometimes without a cart.  The Veteran explained that at times he had to use the stairs.  Occasionally he had to travel farther outside of the building if a part or machine needed welding.  The Veteran indicated that his job required him to walk or stand eight hours a day; stoop, kneel, crouch, or crawl four hours a day; and climb or reach two hours a day.  The Veteran also stated that he had to lift objects that weighed between 25 and 50 pounds.  

The Veteran underwent a VA examination in September 2015 to determine the functional impairment of his service-connected disabilities.  The examiner found that the Veteran's diabetes caused his service-connected cardiac condition.  The examiner then determined that due to the Veteran's diabetes and cardiac disability, he could only walk 100 yards at a time, climb one flight of stairs at a time, and lift, push, or pull no more than 25 pounds.  The examiner indicated the Veteran experienced dyspnea and fatigue while participating in activities such as walking one flight of stairs, golfing, mowing the lawn, and heavy yard word such as digging.  The Board notes that the Veteran's duties as a loom technician included similar activities or movements.  With respect to the Veteran's diabetes, the examiner indicated that it was managed by a restricted diet and a prescribed oral hypoglycemic agent.  The examiner concluded that the Veteran's service-connected diabetes and coronary artery disease would not impact sedentary employment.  

The Board acknowledges that the individual examiners have stated the Veteran's service-connected disabilities in isolation do not totally preclude him from obtaining and maintaining all forms of substantially gainful employment.  However, the Board notes these opinions do not address the Veteran's service-connected disabilities in combination, and also fail to consider the Veteran's educational and occupational backgrounds.  Moreover, while the September 2015 VA examiner concluded that the Veteran was able to perform sedentary employment, based on his educational and occupational background he would not qualify for sedentary employment.  

In view of the above, the Board concludes that a TDIU is not warranted prior to October 30, 2012, because the Veteran did not meet the minimum schedular criteria for TDIU prior to that date and he was not unemployable solely due to the disabilities that were service connected during that period.  The Board has considered the doctrine of reasonable doubt in reaching these determinations regarding a TDIU; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 55.

In sum, the Board is satisfied that, for the period beginning on October 30, 2012, the Veteran's service-connected disabilities are sufficiently severe to render him unable to maintain any form of substantially gainful employment consistent with his limited education and occupational background.  Accordingly, a TDIU is warranted for the period beginning on October 30, 2012.  


ORDER

Entitlement to an initial disability rating in excess of 50 percent for PTSD with alcohol abuse is denied.  

Entitlement to a TDIU is granted for the period beginning on October 30, 2012, subject to the criteria applicable to the payment of monetary benefits.

Entitlement to TDIU is denied prior to October 30, 2012.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


